Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed July 1, 2022 is acknowledged.  Claims 1-16 and 19-31 are canceled. Claims 17 and 18 are amended. Claims 32-35 are newly added. Claims 17-18 and newly added claims 32-35 are pending in this application.
Election was made without traverse in the reply filed on February 10, 2022.
3. 	Claims 17-18 and 32-35 are under examination with respect to MBP polypeptide/mRNA and MOG polypeptide/mRNA in this office action.
4.	Applicant’s arguments filed on July 1, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 28 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 17-18, 28 and 31 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 28 and 31. 
The rejection of claims 17-18, 28 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 28 and 31. 
The rejection of claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (Biomed. Microdevices, 2009; 11:1145-1153, as in IDS) in view of Goldman et al. (US10450546; was also published as US2015/0352154, as in IDS) or Terzic et al. (Cell Transplant. 2016; 25:411-424, as in IDS) is withdrawn in response to Applicant’s amendment to the claim. 
The rejection of claims 28 and 31 under 35 U.S.C. 103 as being unpatentable over Park et al. (2009, as in IDS) in view of Goldman (US10450546) or Terzic et al. (2016, as in IDS) and Chan et al. (US10180423 or US2015/0316539, as in IDS) is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on July 1, 2022, the following rejections are maintained.
Claim Objections
7.	Claims 17, 18 and 35 are objected to because of the following informalities: the limitation “is” recited in line 12 of claim 17 should be “in” and the limitation “exon” in line 12 of claim 17 should be “axon”. The word “said” recited in claim 18 is duplicate. In addition, the limitation “exon” recited in line 2 claim 35 is a typographic error of “axon”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9-10 of the response, Applicant the rejection has been overcome in view of amendment to independent claim 17 and dependent claim 18 by reciting specific characteristics and cancellation of claims 28 and 31. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. Regarding claim 17, the claim 17 recites the limitation "the number" in line 1 of item (b).  There is insufficient antecedent basis for this limitation in the claim, which renders the claim indefinite. 
In addition, the limitations “the number” and “said number” recited in claim 17 are unclear. It is unclear whether the limitation “said number” is the same as the limitation “the number”, which renders the claim indefinite. 
ii. Regarding claim 32, the claim 32 recites the limitation "the percentage " in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim, which renders the claim indefinite. 
iii. Regarding claim 35, the claim 35 recites “….wherein said third microfluidic chamber……into said third microfluidic chamber” in the claim. There is insufficient antecedent basis for this limitation in the claim because claim 35 depends from claim 33 which depends from claim 17, and none of the claims 33 and 17 recite a third microfluidic chamber. Thus, the claim 35 is indefinite. 
	iv. The rest of the claims are indefinite as depending from an indefinite claim. 
Accordingly, the rejection of claims 17-18 and 32-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on July 1, 2022.
  Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 does not further limit the subject matter of the claim upon which it depends because claim 35 depends from claim 33, which does not recite the limitation “wherein said third microfluidic chamber…….”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 and 32-35 are rejected under 35 U.S.C. 103 as obvious over Park et al. (Biomed. Microdevices, 2009; 11:1145-1153, as in IDS) in view of Goldman et al. (US10450546; was also published as US2015/0352154, as in IDS), Terzic et al. (Cell Transplant. 2016; 25:411-424, as in IDS), Chan et al. (US10180423; was also published as US2015/0316539, as in IDS) and Kerman et al. (Development, 2015; 142:2213-2225. DOI:10.1242/dev.116517). 
Claims 17-18 and 32-35 as amended are drawn to a method for determining a remyelination potential quotient of a population of induced pluripotent stem cell-derived oligodendrocyte precursor cells (iPSC-OPCs), comprising: 
(a) co-culturing a cortical neuron and a first portion of the population of iPSC-OPCs in a microfluidic device comprising a first microfluidic chamber (1st MFC) and a second microfluidic chamber (2nd MFC), and a plurality of microgrooves connecting the 1st MFC to the 2nd MFC (1st MFC-microgrooves-2nd MFC), wherein the 1st MFC comprises a neuron cell body of the cortical neuron (1st MFC-Cortical cell body), wherein the 2nd MFC comprises an axon of the cortical neuron, and the first portion of the population of iPSC-OPCs (2nd MFC-Cortical axon+iPSC-OPCs), and wherein the axon extends from the neuron cell body present in the 1st MFC through a microgroove of the plurality of microgrooves into the 2nd MFC;
	(b) determining the number of cells of the first portion of the population of iPSCs-OPCs that have a characteristic of a mature, myelinating oligodendrocyte, wherein the characteristic is selected from the group consisting of a morphological characteristic, a functional characteristic, expression of a MOG, a CC1, a MBP, a PLP, a MAG, a GST-pi polypeptide or mRNA thereof, and wherein the morphological characteristic is the making of one or more contacts with one or more axons of the cortical neurons or a branched morphology with axon ensheathment of one or more axons of the cortical neuron, and wherein the functional characteristic is myelinating or remyelinating activity on an axon of the cortical neuron; and 
(c) dividing the number of (b) (mature OL) by the number of iPSC-OPCs introduced into the 2nd MFC, thereby determining the remyelination potential quotient.  
Dependent claims are directed to wherein the characteristic is expression of a MOG/CC1/MBP/PLP/MAG/GST-pi polypeptide or mRNA or combinations thereof (claim 18), wherein the remyelination potential quotient is 25% or higher (claim 32) or 30% or higher (claim 33), wherein the microfluidic device comprises a third microfluidic chamber (3rd MFC) and a second plurality of microgrooves connecting the 2nd MFC to the 3rd MFC (2nd MFC-microgrooves-3rd MFC) (claim 34), wherein the 3rd MFC comprises a distal end of the axon of the cortical neuron, and wherein the axon extends from the 2nd MFC through a microgroove of the second plurality of microgrooves into the 3rd MFC (3rd MFC-Cortical distal end axon) (claim 35).
Park teaches a method for determining remyelination potential quotient or determining maturation and myelination efficiency of oligodendrocyte progenitor cells (OPCs), comprising: i) co-culturing a population of OPCs with cortical neurons in a microfluidic (MFC) co-culture device, wherein the MFC co-culture device comprises two cell culture compartments: one soma compartment for the cell body of cortical neurons and the other axon/OPC compartment for axons of cortical neurons and OPCs, for locally treating axons and OPCS with various agents including growth factors, inhibition factors or drugs to screen the effects of the agents, and ii) detecting and determining maturation or myelination efficiency of OPCs by immunocytochemical staining on Myelin basic protein (MBP) and neurofilament (NF) and image analysis and comparing the characteristics and axonal growth of mature oligodendrocytes (OL) with MBP and the characteristics and axonal growth of OPCs (see p. 1146, 2nd col. to p. 1148, 2nd col., figures 1-4; p. 1151-1153, figures 7-8). Park also teaches that the microfluidic device comprises a third MFC (3rd MFC) and a plurality of microgrooves connecting 2nd MFC and the 3rd MFC comprising a distal end of axon of the cortical neuron (3rd MFC-Cortial distal end axon) as in claims 34-35 (see p. 1140, figures 2-4).  The MFC co-culture device and co-cultures disclosed by Park are identical to the claimed 1st MFC-microgrooves-2nd MFC structure and the claimed 2nd MFC-microgrooves-3rd MFC, and the claimed co-culture arrangement: 1st MFC-Cortical cell body and 2nd MFC-Cortical axon+OPCs and 3rd MFC-Cortical distal end axon (see p. 1149, figures 2-4). 
The limitation “induced pluripotent stem cell-derived” recited in instant claims is a product-by process limitation. The cells used in the claimed method are OPCs. While the OPCs disclosed by Park are derived from postnatal 1-2 rat, the OPCs disclosed by Park meets the limitation of the claimed OPCs because they are all OPCs, and OPCs can be generated from iPSC and other resources as evidenced by Goldman (US10450546; see col. 4, lines 1-35; col. 9-14) or Terzic et al. (see p. 411, abstract; p. 412, 1st col., 2nd paragraph to p. 413; p. 415, figure 1). Goldman (US10450546) teaches that OPCs can be generated from human iPSC (hiPSCs) (see col. 4, lines 1-35; col. 9-14) and Terzic teaches that OPCs can be generated from mouse iPSCs (miPSCs) (see p. 411, abstract; p. 412, 1st col., 2nd paragraph to p. 413; p. 415, figure 1). 
Even if the OPCs disclosed by Park are not exactly identical to the claimed iPSC-OPCs, A person of ordinary skill in the art would have recognized that applying the known OPCs derived from hiPSCs (hiPSC-OPCs) or miPSCs (miPSC-OPCs) disclosed by Goldman and Terzic to the Park’s method would have yielded the predictable result of determining remyelination potential quotient or determining maturation and myelination efficiency of OPCs. The hiPSC-OPCs or miPSC-OPCs or OPCs isolated from postnatal 1-2 rat are all OPCs and are capable of differentiating into mature oligodendrocytes (OL) with MBP and having the characteristics of mature OL and axonal growth. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known hiPSC-OPCs or miPSC-OPCs disclosed by Goldman and Terzic to the Park’s method to determine remyelination potential quotient or determine maturation and myelination efficiency of OPCs and yield the predictable result of determining remyelination potential quotient or determining maturation and myelination efficiency of OPCs based on the characteristics of mature OL and axonal growth.
But Park, Goldman and Terzic do not explicitly teach that the remyelination potential quotient is determined by determining the number of OPCs having characteristics of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of iPSCs-OPCs introduced into 2nd MFC as recited in claim 17, the remyelination potential quotient is 25% or higher, or 30% or higher as in claims 32-33.
While Park, Goldman and Terzic do not explicitly teach that the remyelination potential quotient is determined by determining the number of OPCs having a characteristic of a mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of iPSC-OPCs introduced into 2nd MFC as in claim 17, Chan (US10180423) and Kerman teach these limitations and provide motivation and an expectation of success. 
Chan teaches a method of determining remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of OPCs as in claim 17 (see col. 8, lines 9-30; col. 5-10; col. 10-14, examples 1-4, col. 15-16, claims 1-14).
Kerman teaches a method for oligodendrocyte differentiation from stem cells, comprising: i) generating neural progenitor cells (NPCs) from mouse ESCs, generating OPCs from NPCs and obtaining oligodendrocytes (OLs) by culturing OPCs in differentiation medium; ii) determining the differentiation rate by comparing the number of OPCs expressing mature OLs markers including MBP, PLP1, MOG and dividing the number of OPCs expressing mature OLs markers including MBP, PLP1, MOG by the number of OPCs (see p. 2214-2215, figure 2B-2C). Kerman teaches that the percentages of OPCs differentiated into OLs are at least 25% or higher, or 30% or higher (see p. 2215, figure 2B). Kerman also teaches a method for determining myelin formation, comprising co-culturing a population of OLs/OPCs with cortical neurons in a microfluidic (MFC) co-culture device, wherein the MFC co-culture device comprises two cell culture compartments: one soma compartment for the cell body of cortical neurons and the other axon/OPC compartment for axons of cortical neurons and OLs/OPCs, and iii) detecting, quantifying and determining maturation or myelination efficiency of OLs/OPCs by immunocytochemical staining on Myelin basic protein (MBP) and neurofilament (NF) and image analysis, counting the numbers of OLs with mature OLs characteristics including MBP and NF and determining myelin quotient (MQ) by dividing the number of cells with mature OLs characteristics, such as myelinated neurites by the number of total neurites to obtain the percentage of myelinating potential quotient (see p. 2217, figure 4; p. 2219, figure 5; p. 2218-2223; p. 2215-2220, figures 2-5). 
A person of ordinary skill in the art would have recognized that applying the known technique of determining remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of OPCs disclosed by Chan and Kerman to the method of Park, Goldman and Terzic would have yielded the predictable result of determining remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of OPCs. Determining the number of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of OPCs would determine remyelination potential quotient because the method has been used to determine differentiation of OPCs into mature OLs and quantifying myelin formation of OLs in OLs/OPCs and cortical culture in an MFC co-culture device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Chan and Kerman with the teachings of Park, Goldman and Terzic to determine the remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes (OLs) and dividing the number of OPCs expressing characteristics of mature, myelinating OLs by the number of iPSC-OPCs introduced into 2nd MFCs in the method of Park, Goldman and Terzic with an expectation of success because Park, Goldman and Terzic teaches a method for determining remyelination potential quotient or determining maturation and myelination efficiency of oligodendrocyte progenitor cells (OPCs), comprising: i) co-culturing a population of OPCs with cortical neurons in a microfluidic (MFC) co-culture device comprising the same structure and the same co-culture arrangement as recited in instant claims, and ii) detecting and determining maturation or myelination efficiency of OPCs by immunocytochemical staining on Myelin basic protein (MBP) and neurofilament (NF) and image analysis and comparing the characteristics and axonal growth of mature oligodendrocytes (OL) with MBP and the characteristics and axonal growth of OPCs based on immunocytochemical staining on MBP and NF and image analysis and comparing the characteristics of mature oligodendrocytes with MBP and the characteristics of OPCs/iPSC-OPCs, while Chan and Kerman teach a method of determining remyelination potential quotient by determining the number of mature, myelinating OLs based on the characteristics of mature, myelinating OLs and dividing the number of mature myelinating OLs by the number of OPCs. In this combination, both Park, Goldman and Terzic’s method and Chan and Kerman’s method are performing the same functions in determining remyelination or maturation or myelination efficiency of OPCs/iPSC-OPCs they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Park, Goldman and Terzic’s method using Chan’s and Kerman’s method for determining remyelination potential quotient based on the number of OLs/OPCs expressing characteristics of mature, myelinating OLs and dividing the number of OLs/OPCs expressing characteristics of mature, myelinating OLs by the number of OPCs/iPSC-OPCs introduced in the 2nd MFC, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would achieve determining remyelination potential quotient based on the number of OLs/OPCs expressing characteristics of mature, myelinating OLs and dividing the number of OLs/OPCs expressing characteristics of mature, myelinating OLs by the number of OPCs/iPSC-OPC introduced into the 2nd MFC because Park, Goldman and Terzic teaches a method for determining remyelination potential quotient or determining maturation and myelination efficiency of oligodendrocyte progenitor cells (OPCs), comprising: i) co-culturing a population of OPCs with cortical neurons in a microfluidic (MFC) co-culture device comprising the same structure and the same co-culture arrangement as recited in instant claims, and ii) detecting and determining maturation or myelination efficiency of OPCs by immunocytochemical staining on Myelin basic protein (MBP) and neurofilament (NF) and image analysis and comparing the characteristics and axonal growth of mature oligodendrocytes (OL) with MBP and the characteristics and axonal growth of OPCs based on immunocytochemical staining on MBP and NF and image analysis and comparing the characteristics of mature oligodendrocytes with MBP and the characteristics of OPCs/iPSC-OPCs, while Chan and Kerman teach a method of determining remyelination potential quotient by determining the number of mature, myelinating OLs based on the characteristics of mature, myelinating OLs and dividing the number of mature myelinating OLs by the number of OPCs.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of determining remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes (OL) and dividing the number of OL by the number of OPCs disclosed by Chan and Kerman to the method of Park, Goldman and Terzic and yield the predictable result of determining remyelination potential quotient of a population of iPSC-OPCs by co-culturing a cortical neuron and a first portion of the population of iPSC-OPCs in an MFC co-culture device. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


Conclusion

12.	NO CLAIM IS ALLOWED.


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narkilahti et al. (US2016/0312171, published Oct 27, 2016, priority Dec 20, 2013; was also published as WO2015092141) teaches a method of determining maturation myelination and differentiation of OPCs by coculturing OPCs with neurons using a multi-chamber microfluidic device comprising first cell chamber for soma of neuronal cells, a process chamber connected to the first cell chambers with first channels, and a second cell chamber for somas of myelinating cells connected with second channels to the process chamber (see paragraphs [0034]-[0079]; [0081]-[0114], figures 1-2, p. 6-7, claims 26-43).
Lee et al. (ACS Chemical Neurosci. 2016; 7:1317-1324. DOI:10.1021/acschemneuro.6b00157) teaches a method of determining maturation myelination and differentiation of OPCs by coculturing OPCs with neurons isolated from cerebral hemispheres using subcellular optogenetic stimulation in a microfluidic compartmentalized platform (see abstract; p. 1318-1323, figures 1-4).
Didar et al. (Biomaterials, 2013; 34:5588-5593) teaches a method of determining maturation myelination and differentiation of OPCs by coculturing OPCs with neurons isolated from cerebral hemispheres using a multilayer microfluidic device (see p. 5588, abstract; p. 5589-5591, materials and methods; p. 5590, figure 1).
Yang et al. (Neuromol. Med. 2012; 14:112-118) teaches a method of determining maturation myelination and differentiation of OPCs and screening for a factor enhancing maturation myelination of OPCs by coculturing OPCs with DRGs using a MFC compartmentalized cell culture platform to achieve segregation of neuron and oligodendrocyte cell bodies while simultaneously allowing formation of myelin sheaths (see p. 112, abstract; p. 113-115, materials and methods; p. 14, figure 1).
Wang et al. (Cell Stem Cell, 2013; 12:252-264) teaches a method of determining maturation myelination and differentiation of hiPSC-derived OPCs into oligodendrocytes in vitro and in vivo based on expression of different markers including OLIG2, NKX2.2, A2B5, CD140a, CD9 for OPCs14 (see p. 254-259 and supplemental data).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
October 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649